1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant's amendment of June 22, 2006 is acknowledged. It is noted that claims 1, 8, 17 and 18 are amended.
3. 	 Claims 1-20 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests an electrical connector comprising a plurality of passageways to receive a plurality of contacts; each contact including a vertical plane with a pair of upper and lower fixing members; deflectable upper and lower contacting arms including upper and lower sections and extending from the base, and upper and lower oblique sections extending upwardly and downwardly from the upper and lower vertical sections with an upper and lower contacting section at a free end; a pair of extension arms extending from the base and essentially between the upper fixing members and the lower fixing members in the vertical direction; arranged as claimed.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831